FILED
                             NOT FOR PUBLICATION                            MAR 01 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


CARLOS ALBERTO RIVAS-CANAS,                      No. 14-72418
AKA Carlos A. Canas,
                                                 Agency No. A205-311-538
               Petitioner,

 v.                                              MEMORANDUM*

LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 24, 2016**

Before:        LEAVY, FERNANDEZ, and RAWLINSON, Circuit Judges.

      Carlos Alberto Rivas-Canas, a native and citizen of El Salvador, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) decision denying a continuance. We have

jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the denial of

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
a motion for a continuance, and review de novo claims of due process violations.

Sandoval-Luna v. Mukasey, 526 F.3d 1243, 1246 (9th Cir. 2008). We deny the

petition for review.

      The agency did not abuse its discretion in denying Rivas-Canas’ request for

a seventh continuance for failure to demonstrate good cause, where Rivas-Canas

had been granted previous continuances, failed to file any applications for relief by

the IJ’s deadlines, and failed to provide sufficient evidence of eligibility for relief.

See 8 C.F.R. § 1003.29; Ahmed v. Holder, 569 F.3d 1009, 1012 (9th Cir. 2009)

(“When reviewing an IJ’s denial of a continuance, we consider a number of

factors, including: (1) the nature of the evidence excluded as a result of the denial

of the continuance, (2) the reasonableness of the immigrant’s conduct, (3) the

inconvenience to the court, and (4) the number of continuances previously

granted.” (citations omitted)).

      Rivas-Canas’ contention that the BIA violated due process by failing to

provide a reasoned explanation for its decision is belied by the record.

      PETITION FOR REVIEW DENIED.




                                            2                                      14-72418